 

stone B o45n (Rev, 02/08/2019) Judgment ina Criminal Petty Case (Modified) Page | of ]

. UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America - JUDGMENT IN A CRIMINAL CASE |
v. (For Offenses Committed On or After November 1, 19877)

Adrian Baustista-Lizardi Case Number: 3:19-mj-22486

Hector Jesus Tamayo
Defendant's Attorney

 

 

REGISTRATION NO. 85959298

THE DEFENDANT: — oe | :
I pleaded guilty to count(s) 1 of Complaint JUN 20 2019

 

 

 

 

 

 

 

 

 

 

 

 

L] was found guilty to count(s) | CLERK US DISTRICT COURT
after a plea of not guilty. | = ou THERN yale 1 OF oe DEPUT"
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following oftense(s): ”

Title & Section Nature of Offense . . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 :
i] The defendant has been found not guilty on count(s)
C1 Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

 

The defendant is hereby committed to the custody of the United States Bureau of Prisons:to be
imprisoned for a term of:

 

- A TIME SERVED oo : days

XJ Assessment: $10 WAIVED | Fine: WAIVED |

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

C] Court recommends defendant be deported/removed with relative, _. charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of namie, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 20, 2019
Date of Imposition of Sentence

 

   

 

Received
DUSM

 

ONORABLE K‘MREN L, STROMBOM
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | a 3:19-mj-22486
